DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 7, 2022 has been entered.

Claim Objections
Claim 9 is objected to because of the following informalities: the examiner believes that “the implant” should be replaced with “the spinal plate” (line 2).  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7-10, 22, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Squires et al. (US 2003/0233094 A1) in view of Mire et al. (US 2009/0234217 A1).
Claim 1. Squires et al. disclose a method, comprising: tracking one or more of a plurality of vertebrae of a patient (see step 200 in Fig. 2; see also para. 0018 referring to aligning reference mechanism 19 by the vertebral bodies themselves); creating an implant placement plan (see paras. 0029-0030 referring to contouring the perimeter surface of vertebral bodies 120 to mount a plate; see also Figs. 6-8), the implant placement plan comprising a placement of a spinal plate across the plurality of vertebrae (see para. 0030 referring to installing a plate; see also Fig. 8); and preparing the plurality of vertebrae to receive the spinal plate in accordance with the implant placement plan (see paras. 0029-0030 referring to contouring the perimeter surface of vertebral bodies 120 to mount a plate; see also Figs. 6-8) (Figs. 6-8; paras. 0029-0030). 
Claim 9. Squire et al. disclose wherein preparing the plurality of vertebrae to receive the spinal plate comprises forming a sculpted cavity (see contoured perimeter surface in Fig. 8) at a first vertebrae of the plurality of vertebrae (see Fig. 8), the sculpted cavity corresponding to a surface of the spinal plate (see paras. 0029-0030 referring to contouring the perimeter surface of vertebral bodies 120 to mount a plate). 
Squires et al. fail to disclose adjusting a relationship between the plurality of vertebrae; creating the implant placement plan based on the adjusted relationship; and robotically preparing the plurality of vertebrae (claim 1), wherein the plurality of vertebrae comprise three or more vertebrae (claim 2), wherein: tracking the one or more of the plurality of vertebrae of the patient comprises collecting data indicative of positions of the plurality of vertebrae; and creating the implant placement plan comprises determining the adjusted relationship based on the data (claim 3), wherein collecting the alignment data is performed while one or more spacers are positioned at the plurality of vertebrae (claim 4), wherein robotically preparing the plurality of vertebrae to receive the implant comprises: tracking a pose of a robotic device relative to the plurality of vertebrae; and controlling the robotic device based on the pose of the robotic device relative to the plurality of vertebrae (claim 5), wherein creating the implant placement plan comprises defining a virtual cutting boundary; and controlling the robotic device comprises confining the pose of the robotic device based on the virtual cutting boundary (claim 7), wherein the virtual cutting boundary corresponds to a shape of the spinal plate (claim 8), robotically preparing the plurality of vertebrae (claim 9), wherein robotically preparing the plurality of vertebrae comprises creating a hole in a first vertebrae of the plurality of vertebrae, the hole configured to receive an engagement member of the spinal plate (claim 10), wherein adjusting the relationship between the plurality of vertebrae includes adjusting the plurality of vertebrae to a desired distance between the plurality of vertebrae (claim 22), and wherein adjusting the relationship between the plurality of vertebrae includes adjusting the plurality of vertebrae to a desired alignment between the plurality of vertebrae (claim 23).
Mire et al. teach a method, comprising: tracking one or more of a plurality of vertebrae of a patient (see the three fiducial markers 60 located on the patient’s vertebrae as shown in Fig. 1; see also sensors 58 positioned on vertebral bodies 200 and 202 as shown in Figs. 8A-G; see also para. 0069 regarding fiducial markers; see para. 0106 regarding sensors); adjusting a relationship between the plurality of vertebrae (see cam distractor 204 in Fig. 8B; see sagittal wedge 206 in Fig. 8C; see paras. 0107-0108 regarding the use of the cam distractor and sagittal wedge); creating an implant placement plan based on the adjusted relationship, the implant placement plan comprising placement of a spinal implant (see implant 52 in Fig. 8G) at the plurality of vertebrae (see para. 0108-0110 regarding centering the sagittal wedge, obtaining proper depth, and then burring for a proper oriented fit for the implant); and robotically preparing the plurality of vertebrae to receive the spinal implant in accordance with the implant placement plan (see para. 0102 regarding a robotic device controlled by a user in cutting/drilling operations; see para. 0106 referencing milling) (Figs. 1 and 8A-G; paras. 0069, 0102, and 0105-0112).  The plurality of vertebrae comprise three or more vertebrae (see the three fiducial markers 60 located on the patient’s vertebrae as shown in Fig. 1).  Tracking the one or more of the plurality of vertebrae of the patient comprises collecting data indicative of positions of the plurality of vertebrae (see para. 0108-0110 regarding centering the sagittal wedge, obtaining proper depth, and then burring for a proper oriented fit for the implant); and creating the implant placement plan comprises determining the adjusted relationship based on the data (see para. 0108-0110 regarding centering the sagittal wedge, obtaining proper depth, and then burring for a proper oriented fit for the implant).  Collecting the alignment data is performed while one or more spacers (see distractor instrument 204 in Fig. 8B and sagittal wedge 206 in Fig. 8C) are positioned at the plurality of vertebrae (see paras. 0107-0108 referencing the sensors, distractor instrument, and sagittal wedge).  Robotically preparing the plurality of vertebrae to receive the implant comprises: tracking a pose of a robotic device relative to the plurality of vertebrae (note sensor 58 on burring hand piece 210 as shown in Fig. 8D and referenced in para. 0109; also note that para. 0102 refers to a robotic device controlled by a user in cutting/drilling operations); and controlling the robotic device based on the pose of the robotic device relative to the plurality of vertebrae (see para. 0109 referencing safe zones).  Creating the implant placement plan comprises defining a virtual cutting boundary (see para. 0109 referencing safe zones 112); and controlling the robotic device comprises confining the pose of the robotic device based on the virtual cutting boundary (see para. 0109 referencing burring within the safe zones).  The virtual cutting boundary corresponds to a shape of the spinal implant (see para. 0109 referring to using information about implant 52 as the safe zones).  Robotically preparing the plurality of vertebrae to receive the implant comprises forming a sculpted cavity (ring portion 214 as shown in Fig. 8E; see also para. 0109 regarding ring portion) at a first vertebrae of the plurality of vertebrae (see Fig. 8D and burr 208; see also para. 0109 referring to burring an area between vertebrae 200 and 202 and the resulting milled vertebrae 200 and 202), the sculpted cavity corresponding to a surface of the spinal implant (para. 0109 states that ring portion 214 is milled to receive implant 52).  Robotically preparing the plurality of vertebrae comprises creating a hole (ring portion 214 as shown in Fig. 8E; see also para. 0109 regarding ring portion) in a first vertebrae of the plurality of vertebrae (see Fig. 8D and burr 208; see also para. 0109 referring to burring an area between vertebrae 200 and 202 and the resulting milled vertebrae 200 and 202), the hole configured to receive an engagement member (surface of implant 52 in contact with ring portion 214) of the spinal implant (see Figs. 8E and 8G).  Adjusting the relationship between the plurality of vertebrae includes adjusting the plurality of vertebrae to a desired distance between the plurality of vertebrae (see para. 0107 referring to distracting vertebra 200 relative to vertebra 202).  Adjusting the relationship between the plurality of vertebrae includes adjusting the plurality of vertebrae to a desired alignment between the plurality of vertebrae (see para. 0108 referring to centering vertebra 200 and vertebra 202 using sagittal wedge 206).  Such steps reduce surgical time and costs and increase surgical accuracy (see para. 0007) by planning the procedure and ensuring that the plan is performed (see para. 0002).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Squires et al. by adjusting a relationship between the plurality of vertebrae; creating the implant placement plan based on the adjusted relationship; and robotically preparing the plurality of vertebrae (claim 1), wherein the plurality of vertebrae comprise three or more vertebrae (claim 2), wherein: tracking the one or more of the plurality of vertebrae of the patient comprises collecting data indicative of positions of the plurality of vertebrae; and creating the implant placement plan comprises determining the adjusted relationship based on the data (claim 3), wherein collecting the alignment data is performed while one or more spacers are positioned at the plurality of vertebrae (claim 4), wherein robotically preparing the plurality of vertebrae to receive the implant comprises: tracking a pose of a robotic device relative to the plurality of vertebrae; and controlling the robotic device based on the pose of the robotic device relative to the plurality of vertebrae (claim 5), wherein creating the implant placement plan comprises defining a virtual cutting boundary; and controlling the robotic device comprises confining the pose of the robotic device based on the virtual cutting boundary (claim 7), wherein the virtual cutting boundary corresponds to a shape of the spinal plate (claim 8), robotically preparing the plurality of vertebrae (claim 9), wherein robotically preparing the plurality of vertebrae comprises creating a hole in a first vertebrae of the plurality of vertebrae, the hole configured to receive an engagement member of the spinal plate (claim 10), wherein adjusting the relationship between the plurality of vertebrae includes adjusting the plurality of vertebrae to a desired distance between the plurality of vertebrae (claim 22), and wherein adjusting the relationship between the plurality of vertebrae includes adjusting the plurality of vertebrae to a desired alignment between the plurality of vertebrae (claim 23), as suggested by Mire et al., in order to reduce surgical time and costs and increase surgical accuracy by planning the procedure and ensuring that the plan is performed.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Squires et al. (US 2003/0233094 A1) in view of Mire et al. (US 2009/0234217 A1) as applied to claim 5 above, and further in view of Quaid et al. (US 8,010,180 B2).
Squires et al. and Mire et al. fail to teach wherein controlling the robotic device comprises providing force feedback via the robotic device (claim 6). 
Quaid et al. teach using a robotic device (haptic device 30 shown in Fig. 2A; see col. 14, ll. 6-8, which states that the haptic device may be robotic) that provides force feedback to the user (see col. 12, ll. 50-61) performing a procedure using the robotic device (see col. 12, ll. 40-42) based on a relationship between the tracked anatomy of the patient and the tracked position/orientation/velocity/acceleration of the robotic device (see col. 4, ll. 3-10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Squires et al. as modified by Mire et al. such that controlling the robotic device comprises providing force feedback via the robotic device (claim 6), as suggested by Quaid et al., in order to provide the user of the robotic system with real-time feedback during the surgical procedure, which would minimize the risk of excessive burring/milling of the vertebrae.

Allowable Subject Matter
Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIANNA NANCY HARVEY whose telephone number is (571)270-3815. The examiner can normally be reached Mon.-Fri. 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on (571)272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIANNA N HARVEY/Primary Examiner, Art Unit 3773